UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-7514



BRUCE E. KENNEY; MILTON TOWNSEND,

                                              Plaintiffs - Appellants,

          and

JAMES W. TAYLOR,

                                                             Plaintiff,

          versus


ALTON BASKERVILLE, Warden; THOMAS F. NEUMAYER;
DOROTHY   COLLINS,    Chief,   Operations   of
Classification & Records Unit; SHANDA DAWKINS,
Senior Counselor/Program Supervisor; P.E.
ANDERSON, Corporal, Correctional Officer; P.M.
HENICK, Regional Ombudsman; SARGEANT LEE;
OFFICER WEST, CAPTAIN SCOTT; OFFICER MULLINS;
LIEUTENANT BEST; MIKE MORLEY, Chaplain,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-03-549)


Submitted:   August 25, 2005                 Decided:   August 30, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Bruce E. Kenney, Milton Townsend, Appellants Pro Se. Susan Foster
Barr, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Bruce E. Kenney and Milton Townsend seek to appeal the

district court’s order dismissing several claims and defendants in

their 42 U.S.C. § 1983 (2000) action.            The order did not dismiss

all parties and claims.         This court may exercise jurisdiction only

over     final   orders,   28    U.S.C.   §    1291   (2000),    and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000).                 See

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337

U.S. 541 (1949).     The order Kenney and Townsend seek to appeal is

neither a final order nor an appealable interlocutory or collateral

order.       Accordingly,       we   dismiss   the    appeal    for    lack   of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                       DISMISSED




                                      - 3 -